856 F.2d 201
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Allan M. WOLFE, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 88-3245.
United States Court of Appeals, Federal Circuit.
Aug. 8, 1988.

Before MARKEY, Chief Judge, EDWARD S. SMITH and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
Allan M. Wolfe seeks review of the final decision of the Merit Systems Protection Board, Docket No. PH07528710513, sustaining the Department of the Army's decision to remove him from his position as a Security Guard, GS-085-04, for "Off-duty Misconduct--conduct unbecoming a Federal employee."    Mr. Wolfe was arrested on a complaint that he sexually harassed a woman.  On appeal he contends that because he was no longer physically able to perform the duties of security guard due to injury, he should not have been removed for cause, but should have been reassigned to a position that was better suited to his physical limitations.  Also according to Mr. Wolfe, the agency caused the delay in his request for reassignment.  Further, he raises arguments concerning disparate treatment and nexus.  The Administrative Judge fully considered each of those contentions.  Because Mr. Wolfe has failed to demonstrate that the board's decision is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law, or that any of the board's findings are unsupported by substantial evidence, see 5 U.S.C. Sec. 7703(c) (1982);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984), we affirm the board's decision on the basis of its October 15, 1987 opinion.